                                                                                             FILED
                                                                                    2019 Jun-17 AM 08:48
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

RUFUS C. MILLER,                           )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 5:16-cv-01363-AKK-
                                           )   JEO
CHRISTOPHER GORDY and THE                  )
ATTORNEY GENERAL of the                    )
STATE OF ALABAMA,                          )
                                           )
      Respondents.                         )

                               MEMORANDUM OPINION

      The magistrate judge filed a report and recommendation on May 6, 2019,

recommending the court dismiss Miller’s 28 U.S.C. § 2254 petition for habeas

corpus relief with prejudice. Doc. 12. On May 21, 2019, Miller filed objections to

the report and recommendation. Doc. 14.

      Miller does not specifically object to the magistrate judge’s recommendation

that his petition be dismissed, but instead requests that the court dismiss his petition

without prejudice so that he “may exhaust his claims/issues in state court” and,

thereafter, refile this action in the present court. Id. Unexhausted claims should

generally be dismissed without prejudice to allow a petitioner to exhaust. Ward v.

Hall, 592 F.3d 1144, 1156 (11th Cir. 2010).          However, the magistrate judge

                                           1
concluded that Miller’s petition is both untimely and due to be dismissed on the

merits. See doc. 12. Accordingly, dismissal with prejudice is appropriate and

Miller’s objection is OVERRULED. See Keenan v. Bennett, 613 F.2d 127, 128-29

(5th Cir. 1980) (dismissal operated as an adjudication on the merits and was thus

with prejudice); Jordan v. Sec’y, Dep’t of Corr., 485 F.3d 1351, 1353 (11th Cir.

2007) (petitions dismissed as time-barred are considered dismissals with

prejudice).1

       Having carefully considered de novo all the materials in the court file,

including the report and recommendation and the objections thereto, the court

ADOPTS the report and ACCEPTS the recommendation. The court ORDERS

that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

above-styled cause is due to be dismissed with prejudice. A separate order will be

entered.

       The court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).      To make such a showing, a “petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that
1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit rendered prior to October 1,
1981.
                                                 2
“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This

court finds Petitioner’s claims do not satisfy either standard.

      DONE the 17th day of June, 2019.


                                        _________________________________
                                                 ABDUL K. KALLON
                                           UNITED STATES DISTRICT JUDGE




                                           3
